


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS


The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation are incorporated herein by reference.
 
 
 
10.1
 
Pooling and Servicing Agreement, dated November 2, 2011, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Depositor, and Navistar Financial Dealer Note Master Owner Trust II, as
Issuing Entity. Filed as Exhibit 10.6 to Current Report on Form 8-K dated and
filed on November 7. 2011. Commission File No. 001-09618.
 
 
 
10.2
 
Amendment No. 1 to the Pooling and Servicing Agreement, dated as of February 13,
2013, among Navistar Financial Securities Corporation, as depositor, Navistar
Financial Corporation, as servicer, and Navistar Financial Dealer Note Master
Owner Trust II, as issuing entity. Filed as Exhibit 10.1 to Current Report on
Form 8-K dated and filed on February 15, 2013. Commission File No. 001-09618.
 
 
 
10.3
 
Amendment No. 2 to the Pooling and Servicing Agreement, dated as of November 13,
2014, among Navistar Financial Securities Corporation, as depositor, Navistar
Financial Corporation, as servicer, and Navistar Financial Dealer Note Master
Owner Trust II, as issuing entity. Filed as Exhibit 10.1 to Current Report on
Form 8-K dated and filed on November 14, 2014. Commission File No. 001-09618.
 
 
 
10.4
 
Note Purchase Agreement, dated as of August 29, 2012, among Navistar Financial
Services Corporation, Navistar Financial Corporation, Bank of America, National
Association, as a Managing Agent, the Administrative Agent and a Committed
Purchaser, The Bank of Nova Scotia, as a Managing Agent and a Committed
Purchaser, Liberty Street Funding LLC, as a Conduit Purchaser, Credit Suisse AG,
New York Branch, as a Managing Agent, Credit Suisse AG, Cayman Islands Branch as
a Committed Purchaser, and Alpine Securitization Corp., as a Conduit Purchaser.
Filed as Exhibit 10.2 to Current Report 8-K dated and filed on August 30, 2012.
Commission File No. 001-09618.
 
 
 
10.5
 
Amendment No. 1 to the Note Purchase Agreement, dated as of March 18, 2013,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, The Bank of Nova Scotia, as a managing
agent and as a committed purchaser, Liberty Street Funding LLC, as a conduit
purchaser, Credit Suisse AG, New York Branch, as a managing agent, Credit Suisse
AG, Cayman Islands Branch, as a committed purchaser, Alpine Securitization
Corp., as a conduit purchaser, and Bank of America, National Association, as
administrative agent, as a managing agent and as a committed purchaser. Filed as
Exhibit 10.1 to the Current Report on Form 8-K dated and filed on March 20,
2013. Commission File No. 001-09618.
 
 
 
10.6
 
Amendment No. 2 to the Note Purchase Agreement, dated as of September 13, 2013,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, The Bank of Nova Scotia, as a managing
agent and as a committed purchaser, Liberty Street Funding LLC, as a conduit
purchaser, Credit Suisse AG, New York Branch, as a managing agent, Credit Suisse
AG, Cayman Islands Branch, as a committed purchaser, and Bank of America,
National Association, as administrative agent, as a managing agent and as a
committed purchaser. Filed as Exhibit 10.2 to the Current Report on Form 8-K
dated and filed on September 13, 2013. Commission File No. 001-09618.
 
 
 
10.7
 
Amendment No. 3 to the Note Purchase Agreement, dated as of March 12, 2014,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, The Bank of Nova Scotia, as a managing
agent and as a committed purchaser, Liberty Street Funding LLC, as a conduit
purchaser, Credit Suisse AG, New York Branch, as a managing agent, Credit Suisse
AG, Cayman Islands Branch, as a committed purchaser, Alpine Securitization
Corp., as a conduit purchaser, and Bank of America, National Association, as
administrative agent, as a managing agent and as a committed purchaser. Filed as
Exhibit 10.1 to Current Report on Form 8-K dated March 12, 2014 and filed on
March 14, 2014. Commission File No. 001-09618.
 
 
 
10.8
 
Amendment No. 4 to the Note Purchase Agreement, dated as of January 26, 2015,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, The Bank of Nova Scotia, as a managing
agent and as a committed purchaser, Liberty Street Funding LLC, as a conduit
purchaser, Credit Suisse AG, New York Branch, as a managing agent, Credit Suisse
AG, Cayman Islands Branch, as a committed purchaser, Alpine Securitization
Corp., as a conduit purchaser, Deutsche Bank AG, New York Branch, as a managing
agent and as a committed purchaser and Bank of America, National Association, as
administrative agent, as a managing agent and as a committed purchaser. Filed as
Exhibit 10.2 to the Current Report on Form 8-K dated and filed on January 27,
2015. Commission File No. 001-09618.
 
 
 


E-3



--------------------------------------------------------------------------------




10.9
 
Amendment No. 5 to the Note Purchase Agreement, dated as of October 30, 2015,
among Navistar Financial Securities Corporation, as the seller, Navistar
Financial Corporation, as the servicer, Credit Suisse AG, New York Branch, as a
managing agent, Credit Suisse AG, Cayman Islands Branch, as a committed
purchaser, Alpine Securitization Corp., as a conduit purchaser, Deutsche Bank
AG, New York Branch, as a managing agent and as a committed purchaser, and Bank
of America, National Association, as administrative agent, as a managing agent
and as a committed purchaser. Filed as Exhibit 10.1 to Current Report on Form
8-K dated and filed on November 4, 2015. Commission File No. 001-09618.
 
 
 
10.10
 
Trust Agreement, dated November 2, 2011, between Navistar Financial Securities
Corporation, as Depositor, and Deutsche Bank Trust Company Delaware, as Owner
Trustee. Filed as Exhibit 10.2 to Current Report on Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.11
 
Indenture, dated November 2, 2011, between Navistar Financial Dealer Note Master
Owner Trust II, as Issuing Entity, and The Bank of New York Mellon, as Indenture
Trustee. Filed as Exhibit 10.3 to Current Report on Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.12
 
Amendment No. 1 to Indenture, dated as of February 13, 2013, between Navistar
Financial Dealer Note Master Owner Trust II, as issuing entity, and Citibank,
N.A., as indenture trustee. Filed as Exhibit 10.2 to Current Report on Form 8-K
dated and filed on February 15, 2013. Commission File No. 001-09618.
 
 
 
10.13
 
Series 2015-1 Indenture Supplement to the Indenture, dated as of July 24, 2015,
between Navistar Financial Dealer Note Master Owner Trust II, as issuing entity,
and Citibank, N.A., as indenture trustee. Filed as Exhibit 10.1 to Current
Report on Form 8-K dated July 28, 2015 and filed on July 29, 2015. Commission
File No. 001-09618.
 
 
 
10.14
 
Series 2014-1 Indenture Supplement to the Indenture, dated as of November 5,
2014, between Navistar Financial Dealer Note Master Owner Trust II, as issuing
entity, and Citibank, N.A., as indenture trustee. Filed as Exhibit 10.1 to
Current Report on Form 8-K dated and filed on November 7, 2014. Commission File
No. 001-09618.
 
 
 
10.15
 
Series 2013-1 Indenture Supplement to the Indenture, dated as of February 14,
2013, between Navistar Financial Dealer Note Master Owner Trust II, as issuing
entity, and Citibank, N.A., as indenture trustee. Filed as Exhibit 10.3 to
Current Report on Form 8-K dated and filed on February 15, 2013. Commission File
No. 001-09618.
 
 
 
10.16
 
Series 2013-2 Indenture Supplement to the Indenture, dated as of October 24,
2013, between Navistar Financial Dealer Note Master Owner Trust II, as issuing
entity, and Citibank, N.A., as indenture trustee. Filed as Exhibit 10.1 to
Current Report on Form 8-K dated and filed on October 28, 2013. Commission File
No. 001-09618.
 
 
10.17
 
Series 2012-VFN Indenture Supplement, dated as of August 29, 2012, between
Navistar Financial Dealer Note Master Owner Trust II, as issuing entity, and The
Bank of New York Mellon, as indenture trustee. Filed as Exhibit 10.1 to Current
Report on Form 8-K dated and filed on August 30, 2012. Commission File No.
001-09618.
 
 
 
10.18
 
Amendment No. 1 to Series 2012-VFN Indenture Supplement, dated as of September
13, 2013, between Navistar Financial Dealer Note Master Owner Trust II, as the
issuing entity, and Citibank, N.A. (as successor to The Bank of New York
Mellon), as indenture trustee. Filed as Exhibit 10.1 to the Current Report on
Form 8-K dated and filed on September 13, 2013. Commission File No. 001-09618.
 
 
 
10.19
 
Amendment No. 2 to Series 2012-VFN Indenture Supplement, dated as of January 26,
2015, between Navistar Financial Dealer Note Master Owner Trust II, as the
issuing entity, and Citibank, N.A. (as successor to The Bank of New York
Mellon), as indenture trustee. Filed as Exhibit 10.1 to Current Report on Form
8-K dated and filed on January 27, 2015. Commission File No. 001-09618.
 
 
 
10.20
 
Series 2011-1 Indenture Supplement to the Indenture dated November 2, 2011,
between Navistar Financial Dealer Note Master Owner Trust II, as Issuing Entity,
and The Bank of New York Mellon, a New York banking corporation, as Indenture
Trustee. Filed as Exhibit 10.4 to Current Report on Form 8-K dated and filed on
November 7, 2011. Commission File No. 001-09618.
 
 
 
10.21
 
Omnibus Transfer and Termination Agreement, dated November 2, 2011, by and among
Navistar Financial Corporation, Navistar Financial Securities Corporation,
Navistar, Inc. The Bank of New York Mellon, as 1995 Trust Trustee and Indenture
Trustee, Wells Fargo Bank, National Association, as backup servicer, and
Navistar Financial Dealer Note Master Owner Trust II. Filed as Exhibit 10.5 to
Current Report on Form 8-K dated and filed on November 7. 2011. Commission File
No. 001-09618.
 
 
 
10.22
 
Identical Forms of a (1) Base Call Option Transaction Confirmation, (2) Side
Letter Agreement to the Base Call Option Transaction Confirmation, (3) Base
Warrants Confirmation and (4) Side Letter Agreement to Base Warrants
Confirmation, all dated October 22, 2009, were entered into between Navistar
International Corporation and each of JPMorgan Chase Bank, National Association,
Credit Suisse International, Deutsche Bank AG and Bank of America, N.A. in
connection with certain convertible note hedge transactions. Copies of these
agreements were filed as Exhibit 10.1(a) - 10.1(h) and 10.2(a) - 10.2(h) to
Current Report on Form 8-K dated and filed October 28, 2009. Commission File No.
001-09618.
 
 
 


E-4



--------------------------------------------------------------------------------




*10.23
 
Form of Indemnification Agreement which is executed with all non-employee
directors dated December 11, 2007. Filed as Exhibit 10.93 to Annual Report on
Form 10-K for the period ended October 31, 2007, which was dated and filed May
29, 2008. Commission File No. 001-09618.
 
 
 
*10.24
 
Navistar, Inc. Supplemental Executive Retirement Plan, as amended and restated
effective as of January 1, 2005 (including amendments through July 31, 2008).
Filed as Exhibit 10.82 to Quarterly Report on Form 10-Q for the period ended
July 31, 2008, which was dated and filed on September 3, 2008. Commission File
No. 001-09618.
 
 
 
*10.25
 
First Amendment to the Navistar, Inc. Supplemental Executive Retirement Plan.
Filed as Exhibit 10.71 to Annual Report on Form 10-K dated and filed on December
19, 2012. Commission File No. 001-09618.
 
 
 
*10.26
 
Second Amendment to the Navistar, Inc. Supplemental Executive Retirement Plan.
Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed on December
18, 2013. Commission File No. 001-09618.
 
 
 
*10.27
 
Third Amendment to the Navistar, Inc. Supplemental Executive Retirement Plan.
Filed as Exhibit 10.84 to Quarterly Report on Form 10-Q dated and filed on March
3, 2015. Commission File No. 001-09618.
 
 
 
*10.28
 
Navistar, Inc. Managerial Retirement Objective Plan, as amended and restated
effective as of January 1, 2005 (including amendments through July 31, 2008).
Filed as Exhibit 10.83 to Quarterly Report on Form 10-Q for the period ended
July 31, 2008, which was dated and filed on September 3, 2008. Commission File
No. 001-09618.
 
 
 
*10.29
 
First Amendment to the Navistar, Inc. Managerial Retirement Objective Plan.
Filed as Exhibit 10.70 to Annual Report on Form 10-K dated and filed on December
19, 2012. Commission File No. 001-09618.
 
 
 
*10.30
 
Second Amendment to the Navistar, Inc. Managerial Retirement Objection Plan.
Filed as Exhibit 10.79 to Quarterly Report on Form 10-Q dated and filed on March
7, 2013. Commission File No. 001-09618.
 
 
*10.31
 
Third Amendment to the Navistar, Inc. Managerial Retirement Objective Plan.
Filed as Exhibit 10.2 to Current Report on Form 8-K dated and filed on December
18, 2013. Commission File No. 001-09618.
 
 
*10.32
 
Fourth Amendment to the Navistar, Inc. Managerial Retirement Objective Plan.
Filed as Exhibit 10.85 to Quarterly Report on Form 10-Q dated and filed on March
3, 2015. Commission File No. 001-09618.
 
 
*10.33
 
Navistar, Inc. Supplemental Retirement Accumulation Plan, effective as of
January 31, 2008 (including amendments through July 31, 2008). Filed as Exhibit
10.85 to Quarterly Report on Form 10-Q for the period ended July 31, 2008, which
was dated and filed on September 3, 2008. Commission File No. 001-09618.
 
 
 
*10.34
 
First Amendment to the Navistar, Inc. Supplemental Retirement Accumulation Plan.
Filed as Exhibit 10.86 to Annual Report on Form 10-K for the period ended
October 31, 2008, which was dated and filed on December 30, 2008. Commission
File No. 001-09618.
 
 
 
*10.35
 
Second Amendment to the Navistar, Inc. Supplemental Retirement Accumulation
Plan. Filed as Exhibit 10.72 to Annual Report on Form 10-K dated and filed on
December 19, 2012. Commission File No. 001-09618.
 
 
 
*10.36
 
Third Amendment to the Navistar, Inc. Supplemental Retirement Accumulation Plan.
Filed as Exhibit 10.80 to Quarterly Report on Form 10-Q dated and filed on March
7, 2013. Commission File No. 001-09618.
 
 
 
*10.37
 
Fourth Amendment to the Navistar, Inc. Supplemental Retirement Accumulation
Plan. Filed as Exhibit 10.3 to Current Report on Form 8-K dated and filed on
December 18, 2013. Commission File No. 001-09618.
 
 
 
*10.38
 
Fifth Amendment to the Navistar, Inc. Supplemental Retirement Accumulation Plan.
Filed as Exhibit 10.86 to Quarterly Report on Form 10-Q dated and filed on March
3, 2015. Commission File No. 001-09618.
 
 
 
*10.39
 
Navistar International Corporation 2004 Performance Incentive Plan, Amended and
Restated as of April 19, 2010 (marked to indicate all changes from the
December 15, 2009 version). Filed as Exhibit 10.109 to Quarterly Report on Form
10-Q dated June 8, 2010 and filed June 9, 2010. Commission File No. 001-09618.
 
 
 
*10.40
 
Form of Amended and Restated Executive Severance Agreement with all executive
officers other than the CEO dated January 1, 2010. Filed as Exhibit 10.10 to
Current Report on Form 8-K dated and filed December 18, 2009. Commission File
No. 001-09618.
 
 
 
10.41
 
Second Amended and Restated Credit Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, and Navistar
Financial, S.A. de C.V., Sociedad Financiera De Objeto Multiple, Entidad No
Regulada, a Mexican corporation, as borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent, and Citibank, N.A., as documentation agent. Filed as Exhibit
10.1 to Current Report on Form 8-K dated and filed December 7, 2011. Commission
File No. 001-09618.
 
 
 


E-5



--------------------------------------------------------------------------------




10.42
 
Third Amended and Restated Parents' Side Agreement, dated as of December 2,
2011, by and between Navistar International Corporation, a Delaware corporation,
and Navistar, Inc. (formerly known as International Truck and Engine
Corporation), a Delaware corporation, for the benefit of the lenders from time
to time party to the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.3 to Current Report on Form 8-K dated and filed December 7, 2011.
Commission File No. 001-09618.
 
 
 
10.43
 
Third Amended and Restated Parent Guarantee, dated as of December 2, 2011, by
Navistar International Corporation, a Delaware corporation, in favor of JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.2 to Current Report
on Form 8-K dated and filed December 7, 2011. Commission File No. 001-09618.
 
 
 
10.44
 
Amended and Restated Security, Pledge and Trust Agreement dated as of July 1,
2005, between Navistar Financial Corporation and Deutsche Bank Trust Company
Americas, as Trustee, pursuant to the terms of the Credit Agreement. Filed as
Exhibit 10.02 to Current Report on Form 8-K dated and filed July 1, 2005.
Commission File No. 001-04146.
 
 
 
10.45
 
First Amendment, dated as of December 16, 2009, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Amended and Restated Credit Agreement. Filed as Exhibit
10.4 to Current Report on Form 8-K dated and filed December 18, 2009. Commission
File No. 001-04146.
 
 
 
10.46
 
Second Amendment, dated as of December 2, 2011, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.4 to Current Report on Form 8-K dated and filed December 7, 2011.
Commission File No. 001-09618.
 
 
 
10.47
 
Amended and Restated Intercreditor Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, Wells Fargo
Equipment Finance, Inc., a Minnesota corporation, Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement, and JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.5 to Current Report
on Form 8-K dated and filed December 7, 2011. Commission File No. 001-09618.
 
 
 
10.48
 
Loan Agreement for the IFA Bonds dated as of October 1, 2010 between Navistar
International Corporation and the Illinois Finance Authority (“IFA”) (including
as an exhibit thereto, a copy of the Indenture relating to the IFA Bonds dated
October 1, 2010 between the IFA and Citibank, N.A., as the Trustee, in order to
provide all of the defined terms and other applicable provisions used in the
Loan Agreement that are otherwise contained in the Indenture. Filed as Exhibit
10.1(a) to Current Report on Form 8-K dated and filed October 27, 2010.
Commission File No. 001-09618.
 
 
 
10.49
 
Loan Agreement for the Cook County Bonds dated as of October 1, 2010 by and
between Navistar International Corporation and The County of Cook, Illinois
(including as an exhibit thereto a copy of the Indenture relating to the Cook
County Bonds dated October 1, 2010 by and between The County of Cook, Illinois
and Citibank, N.A., as the Trustee, in order to provide all of the defined terms
and other applicable provisions used in the Loan Agreement that are otherwise
contained in the Indenture). Filed as Exhibit 10.1(b) to Current Report on Form
8-K dated and filed October 27, 2010. Commission File No. 001-09618.
 
 
 
10.50
 
Bond Guarantee in respect of the IFA Bonds dated as of October 1, 2010 from
Navistar, Inc. to Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(a) to
Current Report on Form 8-K dated and filed October 27, 2010. Commission File No.
001-09618.
 
 
 
10.51
 
Bond Guarantee in respect of the Cook County Bonds dated as of October 1, 2010
from Navistar, Inc. to Citibank, N.A., as the Trustee. Filed as Exhibit 10.2(b)
to Current Report on Form 8-K dated and filed October 27, 2010. Commission File
No. 001-09618.
 
 
 
10.52
 
Amended and Restated ABL Credit Agreement, dated August 17, 2012, among
Navistar, Inc., as Borrower, the Lenders Party hereto, Bank of America, N.A., as
Administrative Agent, J.P. Morgan Chase Bank, N.A. and Wells Fargo Capital
Finance, LLC, as Syndication Agents, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, and Wells Fargo Capital Finance, LLC,
as Joint Lead Arrangers and Joint Book Managers, and Credit Suisse Securities
(USA) LLC, as Joint Book Manager. Filed as Exhibit 10.2 to Current Report on
Form 8-K dated and filed on August 23, 2012. Commission File No. 001-09618.
 
 
 


E-6



--------------------------------------------------------------------------------




10.53
 
Amendment No. 1 to the Amended and Restated ABL Credit Agreement and the Amended
and Restated Security Agreement, dated April 2, 2013, among Navistar, Inc., as
Borrower, the financial institutions party thereto, and Bank of America, N.A.,
as Administrative Agent. Filed as Exhibit 10.2 to the Current Report on Form 8-K
dated and filed on April 8, 2013. Commission File No. 001-09618.
 
 
 
10.54
 
Amendment No. 2 to the Amended and Restated ABL Credit Agreement and the Amended
and Restated Security Agreement, dated July 3, 2014, among Navistar, Inc., as
Borrower, the financial institutions party thereto, and Bank of America, N.A.,
as Administrative Agent. Filed as Exhibit 10.1 to Current Report on Form 8-K
dated July 3, 2014 and filed on July 23, 2014. Commission File No. 001-09618.
 
 
 
10.55
 
Amendment No. 3 to the Amended and Restated ABL Credit Agreement, dated July 15,
2015, among Navistar, Inc., as Borrower, the financial institutions party
thereto, and Bank of America, N.A., as Administrative Agent. Filed as Exhibit
10.1 to Current Report on Form 8-K dated and filed on July 20, 2015. Commission
File No. 001-09618.
 
 
 
*10.56
 
Indemnification Agreement, dated August 26, 2012, between the Company and Lewis
B. Campbell. Filed as Exhibit 10.4 to Current Report on Form 8-K dated and filed
on August 30, 2012. Commission File No. 001-09618.
 
 
 
10.57
 
Settlement Agreement, effective as of October 5, 2012, by and among the Company
and Carl C. Icahn, Icahn Partners Master Fund LP, Icahn Partners Master Fund II
LP, Icahn Partners Master Fund III LP, Icahn Offshore LP, Icahn Partners LP,
Icahn Onshore LP, Beckton Corp., Hopper Investments LLC, Barberry Corp., High
River Limited Partnership, Icahn Capital LP, IPH GP LLC, Icahn Enterprises
Holdings L.P. and Icahn Enterprises G.P. Inc. Filed as Exhibit 10.1 to Current
Report on Form 8-K dated and filed on October 10, 2012. Commission File No.
001-09618.
 
 
 
10.58
 
Amendment No. 1, dated as of July 14, 2013, to the Settlement Agreement,
effective as of October 5, 2012, by and among the Company and Carl C. Icahn,
Icahn Partners Master Fund LP, Icahn Partners Master Fund II LP, Icahn Partners
Master Fund III LP, Icahn Offshore LP, Icahn Partners LP, Icahn Onshore LP,
Beckton Corp., Hopper Investments LLC, Barberry Corp., High River Limited
Partnership, Icahn Capital LP, IPH GP LLC, Icahn Enterprises Holdings L.P. and
Icahn Enterprises G.P. Inc. Filed as Exhibit 10.1 to Current Report on Form 8-K
dated July 14, 2013 and filed on July 15, 2013. Commission File No. 001-09618.
 
 
 
10.59
 
Settlement Agreement, effective as of October 5, 2012, by and among the Company
and Mark H. Rachesky, M.D., MHR Holdings LLC, MHR Fund Management LLC, MHR
Institutional Advisors III LLC, MHR Capital Partners Master Account LP, MHR
Capital Partners (100) LP, MHR Advisors LLC, and MHR Institutional Partners III
LP. Filed as Exhibit 10.2 to Current Report on Form 8-K dated and filed on
October 10, 2012. Commission File No. 001-09618.
 
 
 
10.60
 
Amendment No. 1, dated as of July 14, 2013, to the Settlement Agreement,
effective as of October 5, 2012, by and among the Company and Mark H. Rachesky,
M.D., MHR Holdings LLC, MHR Fund Management LLC, MHR Institutional Advisors III
LLC, MHR Capital Partners Master Account LP, MHR Capital Partners (100) LP, MHR
Advisors LLC, and MHR Institutional Partners III LP. Filed as Exhibit 10.2 to
Current Report on Form 8-K dated July 14, 2013 and filed on July 15, 2013.
Commission File No. 001-09618.
 
 
 
10.61
 
Agreement, dated as of July 14, 2013, by and among the Company and Carl C.
Icahn, Icahn Partners Master Fund LP, Icahn Partners Master Fund II LP, Icahn
Partners Master Fund III LP, Icahn Offshore LP, Icahn Partners LP, Icahn Onshore
LP, Beckton Corp., Hopper Investments LLC, Barberry Corp., High River Limited
Partnership, Icahn Capital LP, IPH GP LLC, Icahn Enterprises Holdings L.P. and
Icahn Enterprises G.P. Inc. Filed as Exhibit 10.3 to Current Report on Form 8-K
dated July 14, 2013 and filed on July 15, 2013. Commission File No. 001-09618.
 
 
 
10.62
 
Agreement, dated as of July 14, 2013, by and among the Company and Mark H.
Rachesky, M.D., MHR Holdings LLC, MHR Fund Management LLC, MHR Institutional
Advisors III LLC, MHR Capital Partners Master Account LP, MHR Capital Partners
(100) LP, MHR Advisors LLC, and MHR Institutional Partners III LP.  Filed as
Exhibit 10.4 to Current Report on Form 8-K dated July 14, 2013 and filed on July
15, 2013. Commission File No. 001-09618.
 
 
 
10.63
 
Registration Rights Agreement, effective as of October 5, 2012, by and among the
Company and the holders signatory thereto. Filed as Exhibit 10.3 to Current
Report on Form 8-K dated and filed on October 10, 2012. Commission File No.
001-09618.
 
 
 
*10.64
 
Form of Stock Option Grant Notice and Award Agreement. Filed as Exhibit 10.61 to
Annual Report on Form 10-K dated and filed on December 19, 2012. Commission File
No. 001-09618.
 
 
 
*10.65
 
Form of Restricted Stock Grant Notice and Award Agreement. Filed as Exhibit
10.62 to Annual Report on Form 10-K dated and filed on December 19, 2012.
Commission File No. 001-09618.
 
 
 
*10.66
 
Form of Deferred Share Unit Award Agreement. Filed as Exhibit 10.63 to Annual
Report on Form 10-K dated and filed on December 19, 2012. Commission File No.
001-09618.
 
 
 
*10.67
 
Form of Share Settled Restricted Stock Unit Grant Notice and Award Agreement.
Filed as Exhibit 10.64 to Annual Report on Form 10-K dated and filed on December
19, 2012. Commission File No. 001-09618.
 
 
 


E-7



--------------------------------------------------------------------------------




*10.68
 
Form of Premium Share Unit Award Agreement. Filed as Exhibit 10.65 to Annual
Report on Form 10-K dated and filed on December 19, 2012. Commission File No.
001-09618.
 
 
 
*10.69
 
Form of Cash Settled Restricted Stock Unit Grant Notice and Award Agreement.
Filed as Exhibit 10.67 to Annual Report on Form 10-K dated and filed on December
19, 2012. Commission File No. 001-09618.
 
 
 
*10.70
 
Form of Cash or Stock Settled Restricted Stock Unit Grant Notice and Award
Agreement. Filed as Exhibit 10.69 to Annual Report on Form 10-K dated and filed
on December 19, 2012. Commission File No. 001-09618.
 
 
 
*10.71
 
Form of Share Settled Restricted Stock Unit Grant Notice and Award Agreement
with Non-Competition Provision. Filed as Exhibit 10.84 to Quarterly Report on
Form 10-Q dated and filed on March 7, 2013. Commission File No. 001-09618.
 
 
 
*10.72
 
Navistar International Corporation 2013 Performance Incentive Plan. Filed as
Exhibit 10.1 to Current Report on Form 8-K dated and filed on February 19, 2013.
Commission File No. 001-09618.
 
 
 
*10.73
 
Navistar International Corporation Amended and Restated 2013 Performance
Incentive Plan as of February 11, 2015 (marked to indicate all changes from the
version effective as of February 19, 2013). Filed as Exhibit 10.87 to Quarterly
Report on Form 10-Q dated and filed on June 4, 2015. Commission File No.
001-09618.
 
 
 
*10.74
 
John J. Allen (a named executive officer) Retention Grant Award description
included as Item 5.02 in the Current Report on Form 8-K dated and filed on
February 19, 2013. Commission File No. 001-09618.
 
 
 
*10.75
 
Employment and Services Agreement, dated April 22, 2013 and effective April 15,
2013, among Navistar International Corporation, Navistar, Inc. and Troy A.
Clarke. Filed as Exhibit 10.1 to the Current Report on Form 8-K/A dated and
filed on April 22, 2013. Commission File No. 001-09618.
 
 
10.76
 
Purchase Agreement, dated as of October 7, 2013, by and between Navistar
International Corporation and J.P. Morgan Securities LLC, as representative of
the initial purchasers listed on Schedule 1 thereto. Filed as Exhibit 10.1 to
Current Report on Form 8-K dated and filed on October 11, 2013. Commission File
No. 001-09618.
 
 
 
*10.77
 
Amended and Restated Executive Stock Ownership Program effective November 1,
2013. Filed as Exhibit 10.84 to Annual Report on Form 10-K dated and filed on
December 20, 2013. Commission File No. 001-09618.
 
 
 
10.78
 
Purchase Agreement, dated as of March 18, 2014, by and between Navistar
International Corporation and J.P. Morgan Securities LLC, as representative of
the initial purchasers listed on Schedule 1 thereto. Filed as Exhibit 10.1 to
Current Report on Form 8-K dated March 18, 2014 and filed on March 24, 2014.
Commission File No. 001-09618.
 
 
 
10.79
 
Side Agreement, dated as of June 23, 2014, by and among the Company and Carl C.
Icahn, Icahn Partners Master Fund LP, Icahn Offshore LP, Icahn Partners LP,
Icahn Onshore LP, Beckton Corp., Hopper Investments LLC, Barberry Corp., High
River Limited Partnership, Icahn Capital LP, IPH GP LLC, Icahn Enterprises
Holdings L.P. and Icahn Enterprises G.P. Inc. Filed as Exhibit 10.1 to Current
Report on Form 8-K dated June 23, 2014 and filed on June 24, 2014. Commission
File No. 001-09618.
 
 
 
10.80
 
Side Agreement, dated as of June 23, 2014, by and among the Company and Mark H.
Rachesky, M.D., MHR Holdings LLC, MHR Fund Management LLC, MHR Institutional
Advisors III LLC, MHR Capital Partners Master Account LP, MHR Capital Partners
(100) LP, MHR Advisors LLC, and MHR Institutional Partners III LP. Filed as
Exhibit 10.2 to Current Report on Form 8-K dated June 23, 2014 and filed on June
24, 2014. Commission File No. 001-09618.
 
 
 
*10.81
 
Form of Revised Amended and Restated Executive Severance Agreement with all
executive officers other than the CEO dated January 1, 2014. Filed as Exhibit
10.91 to Quarterly Report on Form 10-Q dated and filed on September 3, 2014.
Commission File No. 001-09618.
 
 
 
*10.82
 
Navistar Non-Employee Directors' Deferred Fee Plan amended and restated as of
February 11, 2015 (marked to indicate all changes from the version effective as
of November 1, 2013). Filed as Exhibit 10.88 to Quarterly Report on Form 10-Q
dated and filed on June 4, 2015. Commission File No. 001-09618.
 
 
 
10.83
 
Term Loan Amendment, dated August 7, 2015, among Navistar, Inc., as Borrower,
Navistar International Corporation, the Lenders Party hereto, and J.P. Morgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent. Filed as Exhibit
10.1 to Current Report on Form 8-K dated and filed on August 11, 2015.
Commission File No. 001-09618.
 
 
 
The following documents of Navistar International Corporation are filed
herewith:
*10.84
 
Form of Performance-Based Stock Unit Grant and Award Agreement
*10.85
 
Form of Performance Stock Option Grant and Award Agreement

                                            
* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

E-8

